419 F.2d 1303
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AIRCRAFT ENGINEERING CORPORATION, and Western, Inc., d/b/a Selb Manufacturing Company, Respondents.
No. 19637.
United States Court of Appeals Eighth Circuit.
January 8, 1970.

William J. Avrutis, Atty., N. L. R. B., Washington, D. C., for petitioner, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Provost, Asst. Gen. Counsel, and Paul J. Spielberg, Atty., N. L. R. B., on the brief.
Bernard A. Barken, St. Louis, Mo., for respondents.
Before MEHAFFY, GIBSON and HEANEY, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board petitions this Court for enforcement of its order requiring the respondents to bargain with Chauffeurs, Teamsters and Helpers Local No. 878. The decision and order of the Board is reported at 171 NLRB No. 92, 68 LRRM 1496 (1968). The respondents concede that the Union won the election by a vote of 129 to 15, and admit the refusal to bargain.


2
They request, however, that we deny the enforcement because: (1) the two-plant unit was not an appropriate one; (2) the election was premature as the employee complement was not a representative and a substantial one at the time the election was held; (3) the election was tainted by Union coercion of employees; and (4) the Union electioneered on Company premises during the election. The respondents also contend that the Board erred in failing to grant a formal hearing on the respondents' objections to the election and in basing its decision on the Director's investigation.


3
We enforce the Board's order. The two plants were interrelated ones in which employees performed substantially the same functions. They shared common ownership, officers and Directors who established policies as to wages and working conditions. At the time of the election, 192 employees were employed in representative classifications and there was no substantial showing that the employee complement would be significantly increased during the foreseeable future. In our view, no substantial or material issues of fact were raised with respect to the respondents' contention that the election should be set aside for Union coercion or electioneering. It was, thus, unnecessary for the Board to hold a formal post-election hearing on these objections.


4
Counsel for the respondents stated, at oral argument, that both plants had been closed for economic reasons. He did not contend, however, that the closing mooted the issues presented to this Court. Under such circumstances, "* * * [t]he extent to which compliance with the order of the Board presently may be exacted can, we think, properly be left to the Board. * * *". National Labor Relations Board v. Dixon, 184 F.2d 521, 523 (8th Cir. 1950).